*396Dissenting Opinion by
Judge MacPhail:
I respectfully dissent.
In my opinion, Commonwealth v. Brown, 503 Pa. 514, 469 A.2d 1371 (1983) must be limited to probation revocation hearings where, for the first time, the individuals personal liberty is at stake. I believe that that feet is what triggers the application of the penumbra of constitutional rights afforded to the petitioner in that case. In parole revocation hearings, of course, that feet is not present and for that reason we have held that prisoners are entitled to some but not all constitutional rights afforded to those who are not imprisoned.
The Court has always maintained that parole revocation hearings are civil in nature. In civil cases, the burden upon the party with the burden of proof is to make out its case by the preponderance of the evidence. In administrative agency appeals our own scope of review is to determine whether substantial evidence is present to support findings made by the agency.
In criminal cases, the burden is upon the Commonwealth to prove its case beyond a reasonable doubt. A verdict of acquittal in a criminal case does not mean that the defendant is innocent; it means only that the Commonwealth failed to meet its burden of proof. In a criminal case the defendant comes into court clothed with a presumption of innocence; there is no such presumption for the prisoner in a parole revocation case.
In my view, it is entirely within the realm of reason and consonant with applicable principles of law to permit the Board of Parole to reach a conclusion different from that of a jury or trial judge in a criminal case involving the same person and the same factual issues.
In summary, I think we tread on dangerous ground when we apply the principles of collateral estoppel to parole revocation cases solely on the basis of an acquittal in the criminal courts.